DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 11-13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf et al. (US 2017/0001667) in view of Sugitate et al. (US 2018/0050606) and Chernoff et al. (6,986,401).
Regarding claims 1 and 18, Ashraf discloses a self-contained vehicle platform comprising: 
a plurality of interconnected structural components (142, 144, 156, 200, 300), each comprising a body with a top (e.g., the top face of the side rails 142, 144; the top face of the undulation region 300/166/148 - see Fig. 3), a bottom (e.g., the bottom face of the side rails; the bottom face of the undulation region 300 in Fig. 25) and side elements (e.g., the outer faces of the side rails; and side walls of undulation 300 in Fig. 17), wherein the interconnected structural components when interconnected form a generally flat planar frame structure (110) having a front portion (102), a rear portion (104), and a center portion (116), and wherein the frame structure comprises a top portion (e.g., the collective top surfaces) and a bottom portion (e.g., e.g., the top surface 162 and bottom surface 172) corresponding to the top and bottom elements, respectively (e.g., the top surface and bottom surface correspond to the same general vertical plane as the top and bottom surfaces of the frame rails); 
a propulsion system (218) comprising a drive motor(220) disposed in at least one of the front and rear portions of the frame structure, the drive motor connected to at least one of the interconnected structural components to a transmission system (e.g., at least the shafts that transmit the output from the drive motor to the drive wheels) that is connected to at least one set of drive wheels (210, 212);
a plurality of suspension systems (214, 224) disposed within the front and rear portions of the frame structure, each of the suspension systems having a set of control arm assemblies ( see e.g., Fig. 12 showing the wishbone-type suspension arms and the tie rods), each of the control arm assemblies having proximal and distal ends where the proximal end is connected to the frame structure and the distal end is connected to a wheel in the set of drive wheels (see Fig. 12); and
an energy storage system (106) disposed within the center portion (116) of the frame structure comprising a plurality of battery modules (see Fig. 10) electronically connected to the propulsion system; 
wherein the propulsion system (218), the rear suspension system (224), and energy storage system (106) are disposed within boundaries of the frame structure of the vehicle platform such that these systems do not extends above the drive wheels (see e.g., Figs. 1 and 12 showing the vertical profile and the internal relationship of the suspension elements relative to the wheels);
wherein the front and rear portions (102, 104) of the frame structure are vertically elevated relative to the center portion of the frame structure such that the generally flat planar structure has an undulating contour (see Fig. 3 showing the raised/undulating front and rear sections), further this undulating portion can include multiple reinforcement bulkheads (314, 316; see Fig. 14 showing the central portion of undulation 300 interconnects the vertically offset center-rail-receiving portion 308 and front/rear rail-receiving portion 304, as shown in Fig. 14, the portions 304 and 308 that are vertically aligned with the horizontal rails include ribs 314, 316 and the undulating center portion  also includes multiple reinforcing ribs 314, 316).
Ashraf, although disclosing an electric vehicle (see e.g., ¶0002) that includes a protected energy storage system (106) , does not explicitly recite that the energy storage system includes an inverter nor does Ashraf disclose that the front suspension system is vertically below the wheels.
Sugitate teaches another vehicle battery system including a battery unit (40) and inverter (44) that are co-located within a protective case (8). 
Chernoff teaches another vehicle chassis having the intended purpose of presenting a flat/skateboard profile (see Abstract).  As shown in Figs. 1-4, the suspension (71), propulsion system (127), and energy store (125, 127) are all mounted upon the generally flat frame (11) such that these systems do not extend about the vehicle’s drive wheels (73-79).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the electric vehicle of Ashraf to include a co-located battery and an inverter as taught by Sugitate and to use a low-profile suspension system that sits below the wheels as taught by Chernoff to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., using an inverter to allow for the use of more controllable AC drive motors and shortening the distance between a battery and inverter to reduce cost and substituting one known element for another - a low profile suspension for a generic suspension) to known devices (e.g., electric vehicles) ready for improvement to yield predictable results.
Regarding claims 11-13, Ashraf further discloses that the frame has a front and rear crumple zone, wherein the interconnected structural components of the front and rear potions of the frame structure absorb energy from a directional impact and prevent the transmission of the energy to additional portions of the frame structure (rails 120, 122 and 196A-B; see ¶s 0062, 0064, 0082 and 0084). Ashraf further discloses a plurality of lateral energy absorbers (151, 153 and elements 147, 149) that are disposed along the outer side of the center portion (see Fig. 7) and are configured to absorb energy from a lateral impact to protect the battery modules (see e.g., ¶0109 describing the transfer of lateral force through the supports 147, 149 away from the passenger and battery compartments).
Regarding claim 20, as discussed above the combination provides for an inverter, but does not disclose that the battery and inverter are enclosed by a top and bottom seal plate that is connected to the frame.
Sugitate teaches another vehicle battery system including a battery unit (40) and inverter (44) that are co-located within a protective case (8) having a top and bottom walls that seal the components from the outside environment (see e.g., Figs. 6-7 and ¶0068-69). 
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the vehicle platform of the Ashraf combination to protect the batteries and inverter with at least a top and bottom sealing walls as taught by Sugitate to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., protecting delicate electronic components from water and debris with protective walls) to known devices (e.g., vehicles with drive batteries) ready for improvement to yield predictable results.
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf et al. (US 2017/0001667) in view of Sugitate and Chernoff as applied to claim 1 above, and further in view of Applicant Admitted Prior Art (“AAPA”).
	Regarding claims 25-27, Ashraf discloses that the underbody (100) is a “skateboard” type of chassis for a motor vehicle that can receive various bodies/passenger compartments (see e.g., ¶s 0042 and 0048).  While Ashraf does not ever explicitly recite that its motor vehicle includes interconnects, such as steering wheels, brake pedals, or displays in the bodies that are to be coupled to complementary interconnection elements on its skateboard chassis to control these chassis-located features (e.g., brakes and steering elements), Official Notice was taken in the prior office action that it is a well-known expedient in motor vehicles to include functional elements (e.g., steering wheels) that use mechanical interconnections between the body-mounted steering wheel and the chassis-mounted steering elements (e.g., tie rods) and that one skilled in the art would readily understand that these common vehicle structures pass between the passenger compartment and the underlying chassis. The applicant has not traversed this taking of Official Notice and it is therefore deemed Applicant Admitted Prior Art.
	It would have been obvious to a person having ordinary skill in the art prior to the
effective filing date of the present application to have modified the vehicle platform of the
Ashraf combination to include the interconnecting vehicle elements passing between a vehicle’s body/passenger compartment to its chassis/wheels as taught by the AAPA to arrive at the claimed device. The motivation being to provide the vehicle driver with control over the vehicle’s steering and/or braking and to receive typical automotive information, such as speed.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ashraf et al. (US 2017/0001667) in view of Sugitate and Chernoff as applied to claim 1 above and further in view of Widmer (5,039,124).
	Regarding claim 28, Ashraf discloses that the undulation (300) between the front/rear frame elements and the center frame rails that provides a recess for the vehicle’s wheels/axles can include internal reinforcements/bulkheads (314, 316), but does not disclose that the undulation can include a reinforcement patch over the associated undulation.
	Widmer teaches another vehicle frame (10) including an undulation (44; see Fig. 3) to provide a recess for the vehicle’s wheels/axles (24).  A reinforcement patch (48) is provided to reinforce the undulating region of the frame that gives relief to allow the axle to be positioned higher relative to the horizontal central frame rail (e.g., the rail projecting to the left in Fig. 1).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the vehicle platform of the Ashraf combination to include an undulation reinforcing plate as taught by Widmer to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., reinforcing portions of a frame that present stress concentration points, such as bends) to known devices (e.g., vehicle frames) ready for improvement to yield predictable results.

Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive. Applicant argued that the addition of the bulkheads at and near the undulations overcomes the prior rejection.  Examiner disagrees as the base reference, Ashraf, discloses that the region that vertically offsets the central frame rails from the front and rear rails can include vertically arranged ribs/bulkheads (see ¶0096 describing that the webbing 300 can be located at all four corners to transition between the central rail to the front/rear rails).  Additionally, as provided in ¶0097, Ashraf further discloses that the regions where the front/rear rail sections meet the undulation 300 and where the center rail sections meet the undulation also include bulkhead portions 314,316 as the ends of these sections abut against the bulkheads.  Therefore, Ashraf discloses that the frame includes bulkheads in both the undulating portion and the portions that outside of the undulation (i.e., where the webbing 300 meets the horizontal frame rails).
The amendment to reflect that the chassis-mounted suspension, battery, and motor are all below the wheels necessitated additional searching of the prior art, which produced the Chernoff low-profile skateboard-style chassis having non-protruding chassis elements.  Likewise, the new claim adding the reinforcing patch necessitated additional searching of the prior art, which produced the Widmer patent which taught the expedient of reinforcing a vehicle’s frame where it bends/undulates.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVE CLEMMONS/Primary Examiner, Art Unit 3618